Citation Nr: 1519100	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from June 1988 to September 1988, and on active duty from June 1993 to July 1996, from June 2003 to May 2004, and from June 2006 to September 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of background, the Veteran submitted a claim for service connection for sleep apnea in April 2008.  At that time, she averred that the disability was caused by her service-connected PTSD.  Specifically, the Veteran asserts her sleep apnea resulted from medication taken for her PTSD.  She submitted a lay statement in June 2008 indicating her sleep became more disturbed following her initiation of sleeping pills for PTSD.  Additionally, the Veteran has also submitted private treatment notes from the Sleep Disorders Center of Georgia.  These records show the Veteran underwent a polysomnography study in April 2009.  Following this study, the Veteran was diagnosed with moderate obstructive sleep apnea.  

The Board observes the Veteran has not been afforded an examination in response to her claim on appeal, as the RO has determined there is no evidence showing this condition was either incurred in service or caused by the Veteran's service-connected PTSD.  The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board finds no reason to question the veracity of the Veteran's statements suggesting a worsening sleep pattern following initiation of medication for PTSD.  The Board also observes these statements were corroborated by additional competent lay statements.  Further, the Veteran has also submitted treatment records showing she has been treated for obstructive sleep apnea.  Based on the foregoing, the Board finds an examination and medical opinion are warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's obstructive sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea disability:  

a)  originated in service or is otherwise etiologically related to service;

b)  was caused by her service-connected PTSD; or

c)  was permanently worsened by her service-connected PTSD. 

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the competent lay statements noting a worsening of the Veteran's sleep patterns, to include increased snoring following initiation of PTSD medication.  The examiner shall assume such statements are credible for purposes of the requested opinion.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




